Title: From George Washington to Israel Shreve, 10 January 1799
From: Washington, George
To: Shreve, Israel



Sir,
Mount Vernon 10th Jany 1799

Your letter of the 21st of last Mo. came to my hands by the last Western Mail: But as to your Brother, I have never seen, nor heard a tittle from him: and to be plain, I never expect to obtain what is due from you, to me, but by a resort to a Court of Justice.
You know full well, because you have often been told it in serious & solemn terms, that the only inducement I had to sell the land on which you live, was necessity; to raise money, to enable me to pay the expences of my public Office; to which the compensation was inadequate; and for which I was obliged to have recourse to other means, to effectuate. I am now obliged to borrow money at the Banks, on notes for Sixty days, renewable at the end thereof for 60 days more & so on; by which I am paying an interest nearly the double of what I shall receive. I appeal to your own judgement therefore to decide, if you think this right; especially, as you sold the greater part of the Land for the double of what you gave me, and had always time to prepare for my demands if proper

measures had been pursued to meet them. But there are some people in this world (of which I fear you are one) who, from inattention to engagements, or disinclination to pay debts, but by compulsion, that never are, nor never will be prepared, and when this is the case, endulgences are unavailing.
But I have made similar remarks to these, to you, so often, that it is unnecessary to repeat them in this place; I shall therefore, and for the last time inform you, that if you can give the Sheriff satisfactory assurance of his receiving what was due on your judgment Bond last June (according to the Tenor thereof) on or before the first day of April next—this letter deposited in his hands—shall be his authority for staying the proceedings against you in whatever stage it may be, till then—beyond which I cannot extend the time.
It is not my wish to ruin, or even to distress your family; but knowing the terms on which you bought the Land, and my motives for selling it, you have no right to distress me by withholding the money, & ought to be as unwilling.
I shall not conclude without informing you in explicit language, that I shall expect the next payment due on the Instalment Bond, when it becomes due (the first of June next) without fail; and expect measures will be taken to accomplish it, instead of resorting to fresh excuses for staving it off. I am—Sir Yr Very Hble Servant

Go: Washington

